DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 49-57 & 59 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Hagihara et al. (US 2010/0067084 A1).
	Regarding claim 49, Hagihara discloses a micromirror comprising: a mirror (Figs. 1-3: mirror) pivotally attached to a mount (Figs. 1-3: 3 – movable frame) by a first pivoting structure 
that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-3: 6 – second hinges); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-3: 2a – electrodes) and a second portion fixed relative to the mount (Figs. 1-3: 3a – electrodes), and the first comb drive being adapted to actuate the mirror about the first axis (see Figs. 1-3); a first support structure pivotally attached to the mount (Figs. 1-3: 4 – fixed frame) by a second pivoting structure that permits pivotal movement of the mount relative to the first support 
	Regarding claim 50, Hagihara discloses with the micromirror in a non-actuated position, at least the mirror, the mount, the first pivoting structure, and the second pivoting structure are disposed in a common plane (see Fig. 3).  
	Regarding claim 51, Hagihara discloses the second portion of the first comb drive and the second portion of the second comb drive are disposed in the common plane (see Fig. 3).  
	Regarding claim 52, Hagihara discloses the mount is a frame that circumscribes the mirror and the first pivoting structure is inside the frame (see Fig. 3).  
	Regarding claim 53, Hagihara discloses the second comb drive and the second pivoting structure are outside the frame (see Fig. 3).  
	Regarding claim 54, Hagihara discloses the first comb drive is adjacent to the mirror (see Figs. 1-3).  
	Regarding claim 55, Hagihara discloses the second pivoting structure comprises a first pivot segment aligned with a second pivot segment along the second axis (see Figs. 1-3), and the first pivot segment and the second pivot segment being electrically isolated (see Fig. 5 & para [0052]: electrically isolated regions having different patterns).  
	Regarding claim 56, Hagihara discloses the first portion of the first comb drive and the first portion of the second comb drive are electrically coupled (see Figs. 1-5: they are seen to be coupled via electrodes 3a).  

	Regarding claim 59, Hagihara discloses the first and second portions of at least one comb drive are formed from a common wafer (see Figs. 6-9).  
Alternatively, claim(s) 49, 52-54 & 56-59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soneda et al. (US 2003/0218793 A1).
Regarding claim 49, Soneda discloses a micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-4: 140 – torsion bars); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-4: 110a-b – comb-like electrodes) and a second portion fixed relative to the mount (Figs. 1-4: 122a-b – comb-like electrodes), and the first comb drive being adapted to actuate the mirror about the first axis; a first support structure (Figs. 1-4: 130 – outer frame) pivotally attached to the mount by a second pivoting structure (Figs. 1-4: 150 – torsion bars) that permits pivotal movement of the mount relative to the first support structure about a second axis, and the second axis being non-parallel to the first axis (see Figs. 1-4); and a second comb drive having a first portion fixed relative to the mount (Figs. 1-4: 121a-b – comb-like electrodes) and a second portion fixed relative to the first support structure (Figs. 1-4: 132a-b – comb-like electrodes), and the second comb drive being adapted to actuate the mount about the second axis.
	Regarding claim 52, Soneda discloses the mount is a frame that circumscribes the mirror and the first pivoting structure is inside the frame (see Figs. 1-4).  
	Regarding claim 53, Soneda discloses the second comb drive and the second pivoting structure are outside the frame (see Figs. 1-4).  

	Regarding claim 56, Soneda discloses the first portion of the first comb drive and the first portion of the second comb drive are electrically coupled (see Figs. 1-4: they are seen to be coupled via comb-like electrodes 122a-b).  
	Regarding claim 57, Soneda discloses the first and second portions of at least one comb drive are electrically isolated by an isolation trench (see Figs. 1-4: spaces between comb-like electrodes 110a-b & 122a-b).  
Regarding claim 58, this limitation is directed to method steps of making the device (forming the first and second portions of at least one comb drive are formed from separate wafers), and it could have been made using an alternative method such as forming the first and second portions from a single wafer.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” However, Soneda is seen to disclose the first and second portions of at least one comb drive are formed from separate wafers (see Fig. 3: comb-like electrodes 110a-b & 122a-b are formed from different layers of micro mirror substrate 100; each of these layers can be considered to be a separate wafer).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” However, Soneda is seen to disclose the first and second portions of at least one comb drive are formed from a common wafer (see Figs. 3 & 14-15: formed from micromirror substrate 100, which is considered to be a single, common wafer).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 60-65 & 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. (US 2003/0218793 A1).
	Regarding claim 60, Soneda discloses a micromirror array comprising: an array of micromirrors (Figs. 5-6: X2’ – micro mirror units), each micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first axis (Figs. 1-4: 140 – torsion bars); a first comb drive having a first portion fixed relative to the mirror (Figs. 1-4: 110a-b – comb-like electrodes) and a second portion fixed relative to the mount (Figs. 1-4: 122a-b – comb-like electrodes), and the first comb drive being adapted to actuate the mirror about the first axis; a first support structure (Figs. 1-4: 130 – outer frame) pivotally attached to the mount by a second pivoting structure (Figs. 1-4: 150 – torsion bars) that permits pivotal movement of the mount relative to the first support structure about a second axis, and the second axis being non-parallel to the first axis (see Figs. 1-4); and a second comb drive having a first portion fixed relative to the mount (Figs. 1-4: 121a-b – comb-like electrodes) and a second portion fixed relative to the first support structure (Figs. 1-4: 132a-b – comb-like electrodes), and the second comb drive being adapted to actuate the mount about the second axis; and a wafer (Figs. 5-6: 200 – wiring substrate) having electrical connections (Fig. 6: 211a-d – electrode pads), the array of micromirrors being mounted adjacent to one side of the wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections (see Figs. 5-6 & para [0055]).  

	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer (Fig. 17: 220 – electrical conductor), the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections (see Fig. 17 & paras [0074]-[0078]). Among the benefits of this configuration includes reducing the thickness of the micromirror array.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the array of micromirrors being mounted adjacent to the second side of the TSV wafer such that the first and second portions of each of the first and second comb drives are electrically connected to the electrical connections, as taught by the third embodiment of Soneda, in order to reduce the thickness of the micromirror array.
	Regarding claim 61, Soneda discloses the first portion of the first comb drive is electrically isolated from the second portion of the first comb drive; and the first portion of the second comb drive is electrically isolated from the second portion of the second comb drive (paras [0055]-[0056]: each portion can be electrically charged via a different electrode pad).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” However, Soneda is seen to disclose the first and second portions of at least one comb drive are formed from a single wafer (see Figs. 3 & 14-15: the micromirror substrate 100 can be seen to be a single wafer).
	Regarding claim 63, Soneda discloses the TSV wafer comprises a cavity below a mirror surface (Fig. 17: 203 – retrieved portion).  
	Regarding claim 64, Soneda discloses the electrical connections comprise posts that extend out from the second side of the TSV wafer and space the micromirror from the TSV wafer (Fig. 17: 304 – single-bead solder bumps).  
Regarding claim 65, Soneda discloses the second portion of the second comb drive is attached to a second support structure, and the second support structure is fixed relative to the first support structure (Fig. 17: 304 – single-bead solder bumps).  
Regarding claim 67, this limitation is directed to method steps of making the device (forming the first and second portions of at least one comb drive are formed from separate In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” However, Soneda is seen to disclose the first and second portions of at least one comb drive are formed from separate wafers (see Fig. 3: comb-like electrodes 110a-b & 122a-b are formed from different layers of micro mirror substrate 100; each of these layers can be considered to be a separate wafer).  
	Regarding claim 68, Soneda discloses the array of micromirrors is formed from a common layer of material (Fig. 5: 100 – micro mirror substrate)  
	Regarding claim 69, Soneda discloses the first comb drive comprises a plurality of first portions and a plurality of second portions (see Figs. 1-4), the plurality of second portions being connected to at least two different electrical connections (paras [0055]-[0056]).  
	Regarding claim 70, Soneda discloses the second comb drive comprises a plurality of first portions and a plurality of second portions (see Figs. 1-4), the second portions being connected to at least two different electrical connections (para [0056]).  
Regarding claim 71, Soneda discloses a micromirror comprising: a mirror (Figs. 1-4: mirror-formed portion) pivotally attached to a mount (Figs. 1-4: 120 – inner frame) by a first pivoting structure that permits pivotal movement of the mirror relative to the mount about a first 
	The above embodiment of Soneda neither teaches nor suggests the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer.  
	However, in a third embodiment, Soneda discloses a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer (Fig. 17: 220 – electrical conductor; the electrical connections are further seen to include wiring pattern 110 & electrode pads 211a-d & 212a-d), the electrical connections extending out from 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of the first embodiment of Soneda such that the wafer is a Through Silicon Via (TSV) wafer having electrical connections that extend between a first side and a second side of the TSV wafer, the electrical connections extending out from the second side of the TSV wafer, as taught by the third embodiment of Soneda, in order to reduce the thickness of the micromirror array.
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soneda et al. (US 2003/0218793 A1) in view of Ohmori (US 2009/0002798 A1).
	Soneda and Ohmori disclose MEMS. Therefore, they are analogous art.
	Regarding claim 66, Soneda neither teaches nor suggests the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer.  
	However, Ohmori discloses a micromirror array in which a first support structure and a second support structure comprise posts that space the micromirror from the second side of the TSV wafer (see Figs. 5A-C: portions from which comb electrodes 24a and 24c protrude). Among the benefits of this configuration includes improving the stability of the mirror.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micromirror array of Soneda such that the first support structure and the second support structure comprise posts that space the micromirror from the second side of the TSV wafer, as taught by Ohmori, in order to improve the stability of the mirror.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.